Citation Nr: 1411820	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to August 1992, including service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  

In October 2013, the Veteran presented additional medical evidence, accompanied by a waiver of RO initial consideration, which is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2013).  


FINDINGS OF FACT

1.  After resolving all doubt in the Veteran's favor, he presently experiences a disability manifested by chronic fatigue.

2.  After resolving all doubt in the Veteran's favor, the medical evidence shows that the Veteran's chronic fatigue manifested as a result of his Persian Gulf military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a disability manifested by chronic fatigue.  38 U.S.C.A.            §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to VA law, service connection is available for a disability incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Moreover, 38 U.S.C.A. § 1117 provides for presumptive service connection where involving a Persian Gulf veteran with a qualifying chronic disability that became manifest during active duty service in the Southwest Asia theater of operations during the Persian Gulf War; or, to a degree of 10 percent or more not later than December 31, 2016, and by history, physical, examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" for purposes of section 1117 refers to a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

At the outset, the Board notes that the record shows that the Veteran manifests a current disability manifested by chronic fatigue following his period of active duty service in the Persian Gulf.  Primary evidentiary support for this conclusion originates from the September 2013 report of J.B., private nurse practitioner, attesting that he had treated the Veteran since 2006 for presentation of extreme fatigue, myalgia, arthralgia, and daily flu-like syndrome, particularly emphasizing the Veteran's chronic fatigue assessments, which in the treatment provider's clinical judgment was attributable to an underlying health syndrome, causally linked to the Veteran's Persian Gulf service.  The Board ascribes probative value to this report particularly given the relevant treatment history.  See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's statement may constitute competent evidence where the nurse has specialized knowledge as to the area of medicine or participated in treatment).  Notably, the private rheumatologist to whom the Veteran was later referred also found there to exist prevailing chronic fatigue.  Under the provisions of the undiagnosed illness statute, there is now a clinical condition of no clear alternative etiology that is amenable to presumptive service connection based on the Veteran's documented service in the Persian Gulf.

The Board acknowledges the positive and negative evidence of record.  In that, the nurse practitioner and private rheumatologist note chronic fatigue, whereas two VA Compensation and Pension examiners both conclude that the regulatory criteria for a CFS diagnosis were not met.  As noted above however, the record clearly documents assessments of chronic fatigue.  Moreover, the most recent VA examination of December 2012 determined that the Veteran nonetheless did have documented longstanding fatigue with an onset related to his military service, providing at least anecdotal support to the conclusion reached above based on private medical evidence.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's chronic fatigue is attributable to his military service.  Therefore, the criteria for service connection are met and the appeal is granted.


ORDER

Service connection for a disability manifested by chronic fatigue is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


